FILED
                                                           United States Court of Appeals
                                                                   Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                December 21, 2007
                                  TENTH CIRCUIT
                                                               Elisabeth A. Shumaker
                                                                   Clerk of Court

 ALVIN LYNN ALEXANDER,

          Plaintiff-Appellant,
 v.
                                                        No. 07-6106
 HONORABLE TOM A. LUCAS;
                                                 (D.C. No. CV-06-1386-HE)
 HONORABLE GARY L. LUMPKIN;
                                                        (W.D. Okla.)
 CLEVELAND COUNTY DISTRICT
 COURT; and OKLAHOMA COURT
 OF CRIMINAL APPEALS,

          Defendants-Appellees.


                             ORDER AND JUDGMENT *


Before LUCERO, HARTZ, and GORSUCH, Circuit Judges.


      Alvin Lynn Alexander, a state prisoner in Oklahoma, claims that the

Oklahoma state courts acted unconstitutionally in applying procedural bars under

state law to preclude Mr. Alexander’s petition for post-conviction relief, and he

seeks declaratory and injunctive relief by way of 42 U.S.C. § 1983. The district



      *
         After examining appellant’s brief and the appellate record, this panel has
determined unanimously that oral argument would not materially assist the
determination of this appeal. See Fed. R. App. P. 34(a)(2) and 10th Cir. R.
34.1(G). The case is therefore ordered submitted without oral argument. This
order and judgment is not binding precedent except under the doctrines of law of
the case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
court dismissed Mr. Alexander’s action for lack of jurisdiction, holding that Mr.

Alexander’s suit is either an improper Section 1983 suit because it seeks to

invalidate the underlying conviction, or it is barred by the Rooker-Feldman

doctrine because it seeks direct review of a state court’s final judgment. For

substantially the same reasons expressed by the district court, we affirm the

dismissal of Mr. Alexander’s suit.

                                       *   *     *

      In 1995, Mr. Alexander pled guilty to a charge of second degree murder in

the District Court of Cleveland County, Oklahoma, and was sentenced to fifty

years’ imprisonment. Although Mr. Alexander did not appeal his conviction, he

has, while incarcerated, submitted several petitions for post-conviction relief in

Oklahoma state court, all of which have been denied. In the most recent state

court petition, Mr. Alexander argued that: (1) the trial court lacked jurisdiction to

convict him because the district attorney failed to plead and prove the felony DUI

conviction underlying the felony-murder charge on which Mr. Alexander was

convicted; (2) the district court failed to make a determination of Mr. Alexander’s

competency to enter a plea; and (3) the district court therefore lacked jurisdiction

to accept Mr. Alexander’s plea. The District Court of Cleveland County denied

Mr. Alexander’s petition for relief, citing Oklahoma’s Post-Conviction Procedure

Act, Okla. Stat. tit. 22 § 1080 et seq., as well as state court precedent interpreting

that Act, which preclude petitions for post-conviction relief based on arguments

                                           -2-
that could have been, but were not, raised on direct appeal. The Oklahoma Court

of Criminal Appeals affirmed the district court’s judgment on the same grounds.

      Unsuccessful in seeking relief from the Oklahoma state courts, Mr.

Alexander brought suit in federal court pursuant to 42 U.S.C. § 1983, naming as

defendants the judges presiding over his trial court and appellate proceedings, as

well as their respective courts. In his complaint, Mr. Alexander argues that the

Oklahoma courts incorrectly applied state law to preclude consideration of his

petition for post-conviction relief, thus depriving him of his constitutional right to

due process. Along the way, Mr. Alexander’s complaint also recounts and re-

argues the claims for relief underlying his state petition.

      The case was referred to a magistrate judge for initial consideration,

pursuant to 28 U.S.C. § 636(b)(1)(B), (C). The magistrate judge construed Mr.

Alexander’s suit as essentially attacking the constitutionality, and thus validity, of

his conviction. As such, the magistrate recommended that the district court

dismiss the case, pursuant to Heck v. Humphrey, 512 U.S. 477 (1994), for

improperly using Section 1983 as a vehicle to challenge the validity of a

conviction. In a footnote, the magistrate also stated that, to the extent Mr.

Alexander’s suit can be construed as challenging an unfavorable state court

decision (referring to the decision on Mr. Alexander’s most recent post-conviction

relief petition), such a suit is foreclosed under the Rooker-Feldman doctrine. See

Jan. 19, 2007, Report and Recommendation. The district court accepted the

                                         -3-
magistrate judge’s recommendation and dismissed the case, stating that it was

barred either under Heck or the Rooker-Feldman doctrine, depending on how the

suit is construed. See Apr. 9, 2007, Dist. Ct. Order. Mr. Alexander filed a timely

notice of appeal.

                                      *   *     *

      Affording solicitous consideration to Mr. Alexander’s pro se court filings,

as we are bound to do, see Van Deelen v. Johnson, 497 F.3d 1151, 1153 n.1 (10th

Cir. 2007), we acknowledge the ambiguity of Mr. Alexander’s complaint before

the district court. At some points, the complaint seems to focus on the

constitutionality and validity of the Oklahoma state courts’ application of

procedural bars to Mr. Alexander’s post-conviction petitions for relief. See

generally Dec. 15, 2006, Complaint. At other points, it seems to contest the

constitutionality and validity of the conviction itself. See id. We need not

conclusively determine the actual nature of Mr. Alexander’s complaint for,

construed either way, we are constrained to affirm the district court’s dismissal.

      If Mr. Alexander’s suit is meant to directly attack the validity of his

conviction, then we must dismiss the suit as an improper use of Section 1983. In

Heck, the Supreme Court stated that, if judgment in favor of the prisoner plaintiff

in a Section 1983 damages suit “would necessarily imply the invalidity of his

conviction or sentence[, then] the complaint must be dismissed unless the plaintiff

can demonstrate that the conviction or sentence has already been invalidated.”

                                          -4-
512 U.S. at 487; see also Edwards v. Balisok, 520 U.S. 641, 648 (1997)

(extending the rule in Heck to Section 1983 claims that, like Mr. Alexander’s,

seek declaratory relief). In his complaint, Mr. Alexander makes a number of

arguments that would, if accepted by a court, clearly indicate the invalidity of his

conviction. For example, Mr. Alexander argues that the state trial court never had

jurisdiction to accept a plea and enter a judgment of conviction. Moreover, Mr.

Alexander has never demonstrated that his conviction has already been

invalidated. As such, Mr. Alexander’s suit, construed in this way, has no proper

basis as a Section 1983 claim.

      Mr. Alexander, however, argues emphatically in his brief on appeal that his

suit does not challenge the validity of his conviction but instead only challenges

the Oklahoma courts’ application of procedural bars to dismiss his post-

conviction petitions for relief. Such an interpretation of his complaint is

confirmed in part by the complaint’s request for relief, which expressly seeks

only a declaration that the state courts’ review procedure is unconstitutional and

an injunction ordering a re-hearing on his post-conviction petition and ordering

the courts to comply with the Fourteenth Amendment. Nowhere does Mr.

Alexander specifically ask for the court to declare his conviction unconstitutional

or invalid, even if his complaint includes arguments that seek to demonstrate such

invalidity. If we accept Mr. Alexander’s contention on appeal, we must agree

with him that his suit is not precluded under Heck or its progeny. But construed

                                         -5-
in this way, Mr. Alexander’s suit must be dismissed on the other grounds stated

by the district court – namely, pursuant to the Rooker-Feldman doctrine.

      Under this doctrine, federal district courts have no jurisdiction to consider

suits “that amount to appeals of state-court judgments.” Bolden v. City of Topeka,

441 F.3d 1129, 1139 (10th Cir. 2006). As the Supreme Court has stated, the

doctrine applies to “cases brought by state-court losers complaining of injuries

caused by state-court judgments rendered before the [federal] district court

proceedings commenced and inviting district court review and rejection of those

judgments.” Exxon Mobil Corp. v. Saudi Basic Indus., Corp., 544 U.S. 280, 284

(2005). 1 Mr. Alexander readily acknowledges that his suit seeks review and

rejection of the Oklahoma state courts’ judgments regarding his post-conviction

petitions for relief. In essence, he asks that we vacate the state courts’ dismissal

of his petition and order a re-hearing. Neither we nor the district court have

jurisdiction to do so. The only federal review that Mr. Alexander can seek is by

writ of certiorari to the Supreme Court. See Exxon Mobil, 544 U.S. at 285-86; 28



      1
         We note that the scope of the Rooker-Feldman doctrine has been clarified
in recent years and that we no longer apply it unless the federal suit commenced
after the state court appeals process had run its full course. See Guttman v.
Khalsa, 446 F.3d 1027, 1031-32 (10th Cir. 2006). In Oklahoma, the Court of
Criminal Appeals is the state’s highest court for criminal matters. See Okla.
Const. art. 7 § 4; Okla.Stat. tit. 20 § 40. Its judgment on Mr. Alexander’s appeal
was entered on November 21, 2006, and Mr. Alexander filed his complaint in
federal court on December 15, 2006. As such, Mr. Alexander’s suit clearly falls
within the scope of Rooker-Feldman.

                                         -6-
U.S.C. § 1257. We are therefore bound to affirm the district court’s dismissal

even if we construe Mr. Alexander’s complaint exactly as he contends.

                                       *   *     *

      Because Mr. Alexander’s appeal fails to state a claim on which relief may

be granted, we assess, for purposes of 28 U.S.C. § 1915(g), one strike in addition

to the strike assessed by the district court. We note that the district court granted

Mr. Alexander’s request to proceed in forma pauperis, but we wish to remind Mr.

Alexander of his obligation to continue making partial payments until the entire

filing fee for this appeal is paid. See id. § 1915(a), (b). The appeal is dismissed. 2



                                        ENTERED FOR THE COURT



                                        Neil M. Gorsuch
                                        Circuit Judge




      2
         In his brief on appeal, Mr. Alexander asks that a certificate of
appealability be granted. Because a certificate of appealability is not necessary
for a prisoner civil rights appeal, we need not consider that request. See, e.g.,
Lawson v. Engleman, 67 Fed. Appx. 524, 527 n.4 (10th Cir. 2003).

                                           -7-